DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marcicki et al. (10/164,303) in view of McDonald (8,852,772) and Avery (8,639,406).
 	Marcicki et al. in figures 1-5, disclose a battery coaling system for use in a hybrid vehicle having an improved water-cooled battery layout. The hybrid vehicle comprising a housing (602) positioned in an outdoor space of a vehicle body, a battery (504) for providing an electric driving force to the vehicle. The battery being positioned inside the housing a cooling block (608) disposed above below the battery to discharge the heat generated from the battery, a cooling pipe (not number, see figure 5) for supplying coolant lo the cooling block. Marcicki et al. fall to show the cooling pipe being farmed along an upper portion of the housing, a cooling nipple formed integrally with the housing to be fastened to the cooling pipe and switch unit.
 	McDonald in figures 1-2, disclose a lithium ion battery coaling system for use in a hybrid vehicle comprising a housing (4), a cooling pipe (36), a cooling nipple (42) formed integrally with the housing. The cooling pipe being formed along an upper portion of the housing. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marcicki et al. by further comprising the cooling pipe and the cooling nipple disclosed by McDonald in order to disposed the coaling element within the housing.
 	Avery in figures 1-6, disclose an electric vehicle system comprising a switch (130), a battery pack (150). The switch unit is formed adjacent to the battery. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marcicki et al. by further comprising the switch unit disclosed by Avery in order to alternatively power the vehicle using the switch unit.
 	Regarding claim 2, McDonald disclose the cooling nipple, which is configured to he made of an aluminum material (the cooling pipe is mace of a thin aluminum}.
 	Regarding claim 3, McDonald disclose a battery (16) comprises a first battery and a second battery (the battery comprises a plurality of battery cells (20), and wherein the cooling nipple is formed to be close to a cooling block (508, from Marcicki et al.) below the first battery and a cooling block below the second battery, respectively,
 	Regarding claim 5, Marcicki et al. in figure 5, disclose the housing comprising an inlet port for supplying coolant to the cooling Block below the first battery and the cooling block below the second battery; and an outlet part for discharging the coolant from the cooling block below the first battery and the coaling block below the second battery.
 	Regarding claim 6, Marcicki et al. in combination with McDonald disclose the coding block and the cooling nipple, which are configured to be connected through brazing welding.
 	Regarding claim 7, Marcicki et al. in combination with McDonald disclose a cooling block bracket positioned between the battery and the housing, wherein the cooling block bracket is configured to connect the cooling nipple and the cooling pine.

Allowable Subject Matter
Claims 4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618